UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05076 Tax-Exempt California Money Market Fund (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:09/30 Date of reporting period:7/1/12-6/30/13 ***** FORM N-Px REPORT ***** ICA File Number: 811-05076 Reporting Period: 07/01/2012 - 06/30/2013 Tax-Exempt California Money Market Fund ATax-Exempt California Money Market Fund BLACKROCK MUNIYIELD CALIFORNIA FUND, INC. Ticker:MYCSecurity ID:09254M600 Meeting Date: JUL 27, 2012Meeting Type: Annual Record Date:MAY 31, 2012 #ProposalMgt RecVote CastSponsor 1.1Elect Director Paul L. AudetForForManagement 1.2Elect Director Michael J. CastellanoForForManagement 1.3Elect Director Richard E. CavanaghForForManagement 1.4Elect Director Frank J. FabozziForForManagement 1.5Elect Director Kathleen F. FeldsteinForForManagement 1.6Elect Director James T. FlynnForForManagement 1.7Elect Director Henry GabbayForForManagement 1.8Elect Director Jerrold B. HarrisForForManagement 1.9Elect Director R. Glenn HubbardForForManagement 1.10Elect Director W. Carl KesterForForManagement 1.11Elect Director Karen P. RobardsForForManagement BLACKROCK MUNIYIELD CALIFORNIA QUALITY FUND, INC. Ticker:MCASecurity ID:09254N806 Meeting Date: JUL 27, 2012Meeting Type: Annual Record Date:MAY 31, 2012 #ProposalMgt RecVote CastSponsor 1.1Elect Director Paul L. AudetForForManagement 1.2Elect Director Michael J. CastellanoForForManagement 1.3Elect Director Richard E. CavanaghForForManagement 1.4Elect Director Frank J. FabozziForForManagement 1.5Elect Director Kathleen F. FeldsteinForForManagement 1.6Elect Director James T. FlynnForForManagement 1.7Elect Director Henry GabbayForForManagement 1.8Elect Director Jerrold B. HarrisForForManagement 1.9Elect Director R. Glenn HubbardForForManagement 1.10Elect Director W. Carl KesterForForManagement 1.11Elect Director Karen P. RobardsForForManagement NUVEEN CALIFORNIA DIVIDEND ADVANTAGE MUNICIPAL FUND Ticker:NACSecurity ID:67066Y600 Meeting Date: DEC 14, 2012Meeting Type: Annual Record Date:SEP 17, 2012 #ProposalMgt RecVote CastSponsor 1.1Elect Director Robert P. BremnerForDid Not Vote Management 1.2Elect Director Jack B. EvansForDid Not Vote Management 1.3Elect Director William C. HunterForDid Not Vote Management 1.4Elect Director William J. SchneiderForDid Not Vote Management END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Tax-Exempt California Money Market Fund By (Signature and Title) /s/W. Douglas Beck W. Douglas Beck, Chief Executive Officer and President Date8/19/13
